Citation Nr: 0830407	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  05-15 611	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a shrapnel wound of 
the right calf.  

2.  Entitlement to an increased rating for residuals of a 
right thumb abscess, currently rated as 10 percent disabling.  

REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION


The veteran served on active duty from June 1943 to February 
1946 and from September 1950 to March 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2004 and August 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  In September 2007, the 
veteran testified at a Travel Board hearing before the 
undersigned.  In December 2007, the Board remanded the issues 
listed on the front page of this decision.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.904.    

In this case, in correspondence received on June 23, 2008, 
the veteran sought to withdraw his appeal.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  
Unfortunately, the veteran's June 2008 correspondence was not 
associated with the claims file prior to the Board entering a 
decision on the issues of entitlement to service connection 
for a shrapnel wound of the right calf and entitlement to an 
increased rating for residuals of a right thumb abscess on 
July 7, 2008.  Therefore, the veteran's request for a 
withdrawal of the issues on appeal was not undertaken.  

Accordingly, in order to prevent prejudice to the veteran, 
the July 8, 2008 decision of the Board must be vacated in its 
entirety, and the dismissal below will be entered as if the 
July 8, 2008 decision by the Board had never been issued.

Thus, the July 7, 2008 Board decision addressing the issues 
of entitlement to service connection for a shrapnel wound of 
the right calf and entitlement to an increased rating for 
residuals of a right thumb abscess is vacated.  


FINDING OF FACT

On June 23, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of his appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

As noted, in a June 23, 2008 VA Form 21-4138, the veteran 
stated that he was withdrawing his appeal as to the issues of 
entitlement to service connection for a shrapnel wound of the 
right calf and entitlement to an increased rating for 
residuals of a right thumb abscess.  

The veteran therefore has withdrawn this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the issues of service connection for a 
shrapnel wound of the right calf and entitlement to an 
increased rating for residuals of a right thumb abscess is 
dismissed.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


